Citation Nr: 0106590	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  00-00 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for service-connected 
multiple joint pain with myofascial headaches and sleep 
disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1987 to 
September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied a rating in excess of 10 
percent for multiple joint pain with myofascial headaches and 
sleep disorder.

In a written statement dated in September 2000, the veteran's 
representative asserted a claim of entitlement to a total 
disability rating based upon individual unemployability on 
the veteran's behalf.  The Board refers this matter back to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected multiple joint pain with 
myofascial headaches and sleep disorder is manifested by 
symptoms that most closely approximate characteristic 
prostrating headache attacks occurring an average of once a 
month over the last several months, but not by frequent 
completely prostrating and prolonged headache attacks 
productive of severe economic inadaptability.


CONCLUSION OF LAW

Criteria for an evaluation of 30 percent for multiple joint 
pain with myofascial headaches and sleep disorder have been 
met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.124a, Diagnostic Code 8100 
(2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts entitlement to a higher evaluation for a 
disability which he attributes to his Marine combat service 
during the Persian Gulf War.  Specifically, he claims that 
his service-connected multiple joint pain with myofascial 
headaches and sleep disorder is more disabling than 
contemplated by the current 10 percent disability rating.  
The Board is satisfied that the record includes evidence 
necessary for the equitable disposition of this appeal and 
that the veteran requires no further assistance.

VA rates each service-connected disability under the Schedule 
for Rating Disabilities (rating schedule) by applying 
Diagnostic Code (DC) criteria to evidence of a veteran's 
symptomatology.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  
Evaluation contemplates matching a veteran's demonstrated 
symptomatology to criteria under the appropriate DC then 
assigning the most closely corresponding rating.  38 C.F.R. 
§ 4.7.  The rating is intended to reflect the extent to which 
a disability diminishes a veteran's ability to function under 
conditions of ordinary daily life and, as far as practicable, 
to indicate the extent to which the current disability 
impairs earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  In a claim of disagreement with a disability 
rating assigned contemporaneously to a grant of entitlement 
to service connection, the facts of a particular case may 
require assignment of separate disability ratings for 
separate time periods.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  Otherwise, as is the case here, the current 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The RO granted service connection for multiple joint pain 
(arthralgias; shoulders, knees, hands and wrists, claimed as 
Persian Gulf Syndrome) by a January 1999 rating decision 
which also assigned a 10 percent disability rating by analogy 
pursuant to DCs 8850-5025.  In May 1999 the RO 
recharacterized the disorder as multiple joint pain with 
myofascial headaches and sleep disorder and continued the 10 
percent rating under the same DCs.  This is the only disorder 
for which the veteran is service connected.
Medical and lay evidence documents the veteran's consistent 
complaints of an unusual cluster of symptoms beginning in 
June 1994.  Private medical records confirm that the veteran 
sought private treatment from June 1994 to January 1997 for 
discomfort including constant and severe headaches, sleep 
impairment, depression and pain in his shoulders, neck, and 
jaw.  During various VA examinations from October 1997 to 
March 1999 the veteran also reported frequent or constant 
fatigue, irritability, abdominal pain and pain and stiffness 
in his fingers, hands, arms, chest, knees, thighs, shins, 
ankles and toes, especially upon inactivity.  Written 
statements from two lay members of the veteran's family and 
received by the RO in October 1997 report that the veteran 
did not complain of these symptoms prior to his participation 
in the Gulf War and that his symptoms, especially headaches, 
had become so severe as to force him to miss work.

Notwithstanding the foregoing, and a May 1997 letter from a 
VA physician generally endorsing the veteran's complaints, 
the severity of musculoskeletal and other systemic 
symptomatology apparently is not easily amenable to objective 
medical assessment.  For example, although an August 1997 
report of a VA Persian Gulf Registry Examination confirms a 
diagnosis for arthralgia (joint pain) associated with fatigue 
and anxiety, there were no objective findings of joint or 
muscle deformities or other systemic abnormalities.  
Similarly, a report of a November 1997 VA general medical 
examination found normal, pain-free peripheral joint motion 
without redness, heat or effusion in any joint.  X-rays of 
the veteran's wrists, hands, shoulders and knees all were 
normal as was a chemistry workup.  The examiner noted the 
veteran's report of joint pain actually relieved by movement.  
VA neurological examinations in November 1997 and in March 
1999 disclosed normal gait and station, normal strength in 
all muscle groups, symmetric reflexes, flexor plantars and 
intact cranial nerve function, sensory function and muscle 
coordination and tone.  A March 1999 VA joints examination, 
including X-rays, found no abnormality, limitation of motion 
or other functional loss in the veteran's hands, knees, 
ankles or shoulders.  The diagnosis was "[s]ubjective 
complaint of multiple joint pains without any objective 
pathology."

Diagnoses also confirm a mental component to the veteran's 
service-connected disorder, although objective evidence of 
mental disability is slight.  For example, the report of the 
August 1997 VA Persian Gulf Registry Examination identifies a 
prolonged adjustment reaction with depressed mood.  The 
veteran claimed symptoms including irritability, mood swings, 
personality changes, poorly controlled anger expressed as 
domestic violence, memory loss, inability to perform 
complicated tasks and concentration problems.  Objective 
findings included normal memory and cognitive functioning.  
The report of a November 1997 mental examination notes that 
the veteran lived with his wife and child and lists findings 
including the following:  normal personal hygiene, speech, 
orientation, cognitive functions, memory and judgment, 
absence of hallucinations and a history of suicidal gesture 
or attempt and of domestic violence.  The examining physician 
diagnosed mild dysthymic disorder and assigned a Global 
Assessment of Functioning (GAF) score of 65.  Another VA 
physician who examined the veteran in November 1997 found no 
evidence of a mental disorder.  Findings included normal 
behavior, comprehension and coherence, appropriate emotions 
and absence of anxiety.

Headaches constitute another aspect of the veteran's service-
connected disorder.  In August 1997 the veteran identified 
daily, refractory, temporal and occipital headaches without 
seizures, nausea or photophobia as his most severe symptom.  
He reported inability to work when the pain became unbearable 
and having to lie down to alleviate the pain.  The diagnosis 
was chronic migraine headaches with mixed features.  The 
veteran told a VA physician who provided a neurological 
examination in November 1997 that the daily headaches were 
generalized, pressurelike and vascular, and lasted up to 24 
hours.  They also were associated with nausea, blurred vision 
and light-headedness, rarely with vomiting and never with 
loss of consciousness.  The veteran reported taking a 
prescription headache medication twice a day.  The diagnosis 
was migraine type cephalalgia.  During a March 1999 VA 
examination the veteran reported the previously listed 
headache manifestations and added occasional photophobia.  He 
also informed the examining physician that his prescription 
headache medication was no longer effective.  The examiner 
diagnosed myofascial headache.

In the Board's judgment, the evidence of record in this case 
does not warrant a rating in excess of 10 percent pursuant to 
DC 5025.  Under 38 C.F.R. § 4.71a, DC 5025, pertaining to 
fibromyalgia (fibrositis, primary fibromyalgia syndrome), 
including widespread musculoskeletal pain and tender points, 
with or without associated fatigue, sleep disturbance, 
stiffness, paresthesias, headache, irritable bowel symptoms, 
depression, anxiety or Reynaud's-like symptoms, a 40 percent 
disability rating is warranted for constant or nearly 
constant symptoms which are refractory to therapy; a 20 
percent disability rating is warranted for episodic symptoms 
with exacerbations often precipitated by environmental or 
emotional stress or by overexertion and which are present 
more than one-third of the time; a 10 percent disability 
rating is warranted for symptoms that require continuous 
medication for control.  This DC is applicable to a primarily 
musculoskeletal disorder which may include mental and other 
components.  However, absent objective evidence of widespread 
musculoskeletal pain and tender points, either constant or 
episodic, a rating in excess of 10 percent clearly is not 
warranted.  The claims file includes no objective medical 
evidence of current widespread musculoskeletal pain and 
tender points.  Therefore, the Board finds no evidence to 
support a rating in excess of 10 percent for the veteran's 
service-connected disorder under DC 5025.

The Board further finds that a rating in excess of 10 percent 
is not warranted for a mental component of the veteran's 
service-connected disorder.  There is no evidence of a mental 
disorder causing occupational or social impairment affecting 
work efficiency or reliability or causing at least 
intermittent periods of inability to perform occupational 
tasks, as required for a rating in excess of 10 percent for a 
dysthymic disorder.  See 38 C.F.R. § 4.130, DC 9433.  
Moreover, the GAF score of 65 assigned by a VA physician who 
examined the veteran in November 1997 is consistent with only 
mild impairment.  See American Psychiatric Association:  
Diagnostic and Statistical Manual for Mental Disorders 
(Fourth Ed. 1994) (DSM-IV), adopted by the VA at 38 C.F.R. 
§§ 4.125 and 4.126.  Therefore, the Board finds that a rating 
in excess of 10 percent for a mental disorder is not 
warranted, here.

Medical evidence also shows that evaluation of the veteran's 
service-connected disorder under DC 8100 also is appropriate.  
Under 38 C.F.R. § 4.124a, DC 8100, pertaining to migraine 
headache, a 50 percent rating is warranted for very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability; a 30 percent rating is 
warranted for characteristic prostrating attacks occurring an 
average of once a month over the last several months; a 10 
percent rating is warranted for characteristic prostrating 
attacks averaging one in two months over the last several 
months, and; a noncompensable rating is warranted for less 
frequent attacks.  The record includes ample medical evidence 
linking the veteran's headaches to his service-connected 
multiple joint pain with myofascial headaches and sleep 
disorder, and no evidence questioning either his consistent 
reports of the severity of the headaches or their effect on 
his working life.  The Board concludes that the veteran's 
headache symptomatology most closely matches characteristic 
prostrating attacks occurring an average of once a month over 
the last several months consistent with a 30 percent rating 
under DC 8100.  See 38 C.F.R. § 4.7.  At the same time, there 
is no evidence of frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability required for a 50 percent rating.  There are 
no other applicable DCs under which a higher rating is 
available.

In reaching its decision, the Board considered the veteran's 
medical history and possible application of other provisions 
of 38 C.F.R., Parts 3 and 4, notwithstanding whether the 
veteran or his representative requested extra-schedular 
consideration.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592-3 (1991).  However, the Board finds that the record does 
not show the disability to be so exceptional or unusual, with 
marked interference with employment or repeated 
hospitalization beyond that contemplated by rating criteria, 
as to render application of schedular standards 

impractical.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 30 percent rating for multiple joint pain with myofascial 
headaches and sleep disorder is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

